Citation Nr: 1729531	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  11-00 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for fibromyalgia with irritable bowel syndrome.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for major depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel
INTRODUCTION

The Veteran served honorably on active duty with the United States Navy from May 1999 to September 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In an October 2009 rating decision, the RO granted service connection for fibromyalgia with irritable bowel syndrome (IBS), assigning a 20 percent disability rating, and service connection for major depressive disorder, assigning a 10 percent disability rating, both effective October 1, 2008.  In a February 2017 rating decision, the RO denied entitlement to TDIU.  

In July 2015, the Board remanded the issues for additional evidentiary development.  Although there has been compliance with part of the remand directives (regarding the issues of entitlement to higher initial ratings for fibromyalgia with IBS and major depressive disorder), regrettably, the Board finds that additional development is necessary in order to adjudicate the remaining issue of entitlement to TDIU.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO/Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's fibromyalgia with IBS was manifested by symptoms no greater than widespread musculoskeletal pain and tender points, with associated fatigue and sleep disturbance, with exacerbations often precipitated by emotional stress.  

2.  Throughout the period on appeal, the Veteran's major depressive disorder has been manifested by symptoms no greater than mild or transient symptoms, including insomnia, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 percent for fibromyalgia with irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.31, 4.40, 4.71a Diagnostic Code 5025 (2016).

2.  The criteria for a disability evaluation in excess of 10 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Entitlement to a disability rating in excess of 20 percent for fibromyalgia with IBS.

The Veteran's fibromyalgia with IBS is evaluated under 38 C.F.R. § 4.71a, DC 5025.  Under these regulatory criteria, the Veteran's current 20 percent rating requires widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, IBS, depression, anxiety or Raynaud's-like symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  A 40 percent rating (the maximum allowable schedular rating) is assigned when the aforementioned symptoms are constant, or nearly so, and refractory to therapy.  Id.  

The Veteran's first VA treatment report of record is dated in July 2009, where he was seen by Dr. M.B.C.  Although he reported episodes of headaches 2-3 times per day and runny nose, and was noted to have had a history of diarrhea as an adult, he specifically denied having any gastrointestinal symptoms, including abdominal pain, cramping, diarrhea or any change in bowel habits.  He said he was not taking any medication and had never had a sigmoidoscopy or colonoscopy.  

The Veteran was afforded a VA fibromyalgia examination in September 2009.  Service treatment records show multiple complaints of various intermittent pain of the knees, back, jaw, shoulders and chest.  Clinical assessment during service and during a service Medical Evaluation Board was shown as a somatic pain disorder.  During the examination, palpation of the neck revealed tenderness and spasm in the trapezius muscles.  The examiner found the neck to be generally tender to palpation  by spastic muscular causes.  Abdominal musculature was generally sore and tight consistent with fibromyalgia.  Veteran reported chronic level 4/10 aching pain in all axial skeletal musculature flaring to level 6/10 during examination after minimal repetitive motion.  He said that no medications relieved the pain.  He also reported unexplained fatigue, trouble falling asleep and staying asleep, headaches and gastrointestinal symptoms of two episodes of watery diarrhea every third or fourth day due to irritable bowel syndrome.  The examiner noted that the physical examination revealed ten trigger points and tender points throughout the trapezius muscles, rhomboid muscles, quadratus lumborum muscles and the cervical thoracic and lumbar paraspinous muscles.  The diagnoses were fibromyalgia and IBS caused by fibromyalgia.  

In December 2016, the Veteran underwent a VA fibromyalgia examination.  The examiner noted that although the Veteran had previously been diagnosed with fibromyalgia during his 2009 VA examination, he was not currently undergoing treatment and had no findings, signs or symptoms attributable to fibromyalgia.  The Veteran said that he did not know when or who diagnosed him with fibromyalgia, and all he knew was that he had neurological headaches with neck and low back pain most days.  He said he felt like "things [were] crawling everywhere."  He also said that he had never been evaluated for IBS, but had diarrhea "all day" with abdominal pain and symptoms that awakened him at night to have a bowel movement with "severe pain."  He said he could not tell if the pain was in his abdomen or his low back, as he had never been evaluated for back or neck pain.  He reported alcohol use daily (a six-pack of beer), and cocaine almost every day with a "severe" coke addiction since 2008.  On physical examination, he complained of an unusual hypersensitivity when any area of his body was touched, which he said he could not explain.   The examiner noted that when she palpated different points, "[pain] radiate[d]" to a widely diffused area and the response to palpation differed at different times, without consistency.  She further noted that tender points specific to fibromyalgia were not found on examination.  She opined that the clinical findings were not consistent with fibromyalgia.  Instead, she diagnosed the Veteran with daily alcohol consumption, frequent cocaine use, infrequent marijuana use, daily tobacco use (all reported by the Veteran), and subjective/objective evidence inconsistent with fibromyalgia/IBS.  Finally, she said that a more precise diagnosis could not be rendered, as there was no objective data to support a more definitive diagnosis.  

In January 2017, the Veteran was afforded a VA intestinal conditions (including IBS and Crohn's Disease) examination.  He reported that his symptoms had worsened over the past five years and said that he experienced up to 8 water stools per day.  He said he did not take any medications.  He said that drinking alcohol made his condition worse, stating "[a]fter a binder, it's really bad," and claimed that after alcohol consumption, he would have 18-20 watery black stools the following day.  When asked when his last normal bowel movement was, the Veteran reported about a month earlier, when he was visiting his mother in Chicago for two weeks and not drinking alcohol.  Although he reported having hemorrhoids after a day of many bowel movements, the examiner noted that there had been no hemorrhoids present during perianal, rectal and colonoscopy examinations the previous day.   

The examiner then discussed a review of the treatment reports of record.  First, she noted that VA Medical Center (VAMC) treatment records showed that during a February 2011 primary care visit to evaluate his ongoing health problems, the Veteran denied having diarrhea and black or bloody stools.  She commented that the clinical report was silent for fibromyalgia and negative for any gastrointestinal symptoms.  She noted that during a February 2012 primary care visit, he denied weakness and headaches and had once again specifically denied diarrhea and black or bloody stools.  Again, the examiner observed that the clinical report was silent for IBS, but had normal gastrointestinal/abdominal examination findings.  She said that during a February 2013 VA primary care visit, the Veteran reported having hemorrhoids and using over-the-counter cream.  The clinician had recommended he have a bowel movement every day, eat fruits and vegetables and take over-the-counter psyllium.  However, for the third year in a row, the report was silent for IBS; he reported having hemorrhoids, but otherwise had a negative gastrointestinal review.  She also said she found no treatment records between the more than three-year period between late February 2013 and October 2016.

The examiner also discussed a September 2015 letter from the Veteran's mother, who wrote that he still struggled daily with depression and physical pain, anxiety and panic attacks.  She said he was still drug-free and would only have an occasional bear when out with family and friends.  She said that over the past couple of years, he had tried working for a family friend, but had to take a break after a few weeks because of physical pain, exhaustion and insomnia, which caused trouble concentrating at work.  However, the VA examiner noted that the letter described that the Veteran had a period of gastrointestinal symptoms and weight loss in associated with "increased depression and anxiety," for which his commanding officer had reportedly sent him back for evaluation in Jacksonville, Florida, while he was still on active duty.  However, she observed that the remainder of his mother's statement was silent for continuation or recurrence of gastrointestinal symptoms during the eight years since he separated from service.  

The examiner further noted that during an October 2016 VA primary care examination, the clinician stated that the Veteran was there for chronic health problems, but had not reported for follow-up in several years.  He reported having 6-8 bowel movements per day, no weight loss, fever or chills, but occasional nausea.  He said he drank about 6-8 beers per day, but did not feel he had an alcohol problem.  The clinician referred him to the VA Gastrointestinal Department to assess the change in bowel habits (i.e., to determine whether he had IBS or Crohn's Disease).  

The VA examiner also commented on a December 2016 report, when the Veteran returned to the VAMC for treatment.  It was noted that he had chronic bacterial prostatitis and depression and had come in for an evaluation of IBS/diarrhea and abdominal pain he said he had had for the past eight years.  He reported having up to 8 watery stools per day at least 1-2 times per week, but admitted to passing dark stools intermittently over the past eight years.  He said that he was diagnosed with IBS in the Navy, but never had an esophagogastroduodenoscopy (EGD) or colonoscopy.  He denied weight loss or constipation.  The clinician's impression was chronic diarrhea/abdominal pain and a history of questionable IBS.  He further strongly advised the Veteran to discontinue alcohol.  

Finally, the VA examiner reviewed the December 2016 VA fibromyalgia examination, in which the examiner opined that the subjective/objective symptoms were inconsistent with fibromyalgia/IBS, and said she agreed with that examiner's assessment.  She said that the Veteran's symptoms reported during that VA examination were not consistent with an IBS diagnosis and specifically stated that his symptoms described went against and IBS etiology. (emphasis in original).  She also looked at recent laboratory results, including a fecal-lactoferrin test that was positive, which she said was indicative of inflammatory intestinal process and goes against IBS as a cause for the current symptoms; a January 2017 upper gastrointestinal endoscopy result, of which she said esophagitis is not etiologically related to IBS; and a January colonoscopy, which she observed had revealed normal results and no signs of perianal irritation from frequent stools and no hemorrhoids.  She further opined that, even though pathology results were still pending from his colonoscopy and EGD, the results would not change her opinion that the Veteran's current symptoms were inconsistent with an IBS etiology.  Again, she noted that the Veteran's report of frequent, watery, black stools included features which go against an IBS etiology.  The VA examiner diagnosed the Veteran as having 1) current intestinal signs/symptoms not consistent with IBS, and 2) chronic alcohol consumption with intermittent binge drinking, as reported by the Veteran himself.

Applying the pertinent legal criteria to the facts of this case, the Board finds that, the most probative evidence is against the Veteran's claim of entitlement to a disability rating in excess of 20 percent for fibromyalgia with IBS under DC 5025.  As discussed above, during a July 2009 VA primary care examination, the Veteran specifically denied having any gastrointestinal symptoms, including abdominal pain, cramping, diarrhea or any change in bowel habits.  He also had full range of motion of the joints without pain or contractures, and no muscle weakness.  However, later during a separate gastrointestinal screening at the same examination, he reported having diarrhea 1-2 times per day with gas and cramps.  Moreover, only two months later, during the September 2009 VA examination, he reported pain on palpation of his upper body musculature, adding that no medications relieved the pain, despite reporting in July 2009 that he was not taking any medications.  He also reported having two episodes of watery diarrhea every third to fourth day, which was actually less than he reported during his July 2009 outpatient evaluation.  

Furthermore, although he was diagnosed by a VA examiner in September 2009 as having fibromyalgia with IBS, subsequent VA treatment records show that the Veteran only made three (3) follow-up appointments to the VAMC regarding his various health concerns over the next four years:  in February 2011, February 2012 and February 2013.  Each examination report was silent for any diagnosis of fibromyalgia, and the Veteran specifically denied having diarrhea or black or bloody stools.  These reports were also negative for any gastrointestinal abnormalities.  When the Veteran was next seen at the VAMC in October 2016, over three years later, he reported that he was now having 6-8 bowel movements per day.  During a December outpatient primary care visit, he reported having up to 8 watery stools per day at least 1-2 times per week, but admitted to passing dark stools intermittently over the previous eight years. 

Finally, during VA compensation and pension examinations in December 2016 and January 2017 for fibromyalgia and intestinal conditions, respectively, two different examiners concluded that the subjective/objective examination findings were inconsistent with fibromyalgia/IBS, and that the symptoms he reported during the January 2017 VA examination were not consistent with an IBS diagnosis and actually went against and IBS etiology.  In essence, despite the fact that the Veteran reported experiencing the symptoms necessary to meet the criteria for a 40 percent disability evaluation during these examinations, based on the aforementioned lack of consistent, regularly-scheduled treatment records and the absence of clinical findings of fibromyalgia or IBS, the Board does not find his statements to be credible.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), in which the U.S. Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board finds the current case to be clearly distinguishable.  In discounting the Veteran's assertions as to the number of attacks of diarrhea he experienced, as well as his reports of having no gastrointestinal problems or musculoskeletal or joint pain issues, the Board is not only relying on a lack of information, but has also noted that his personal statements regarding his symptoms has been factually inconsistent.  As such, the Board does not find these statements to be probative.

Similarly, although the Board has considered the letter written by the Veteran's mother regarding his symptoms, the Board considers it to be of little probative value.  Again, the VA examiner who performed the intestinal conditions examination reviewed the letter and noted that his mother's statements described symptoms while the Veteran was still on active duty, but was silent for continuation or recurrence of GI symptomatology during the eight years since separation.  

Accordingly, considering all the lay and medical evidence of record, the Board concludes that the Veteran did not meet the criteria for a higher, 40 percent rating for fibromyalgia with IBS at any time during the period on appeal.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's disorder.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  Although the Board has considered 38 C.F.R. § 4.114, DC 7319, which evaluates irritable colon syndrome (spastic colitis, mucous colitis, etc.) and allows a maximum 30 percent rating for severe symptoms with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress, there has been no medical evidence to show that the Veteran was ever diagnosed with colitis during the period on appeal, nor was he ever found to have more or less consistent abdominal distress except, per his own report, when he binged on alcohol.  In this regard, the law prohibits such an award.  See section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388-91, prohibiting, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.

Entitlement to a disability evaluation in excess of 10 percent for major depressive disorder.


When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The Veteran's service-connected major depressive disorder is evaluated under 38 C.F.R. § 4.130, DC 9434.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The criteria for the current 10 percent rating are:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  During the appeal period, a new version of the DSM was promulgated , the DSM-5.  In this version, GAF scores are not included with regard to evaluating psychiatric disorders.  However, since much of the medical evidence gathered during this appeal period was developed prior to the DSM-5, the Board will include and consider as relevant evidence, the GAF scores assigned to the Veteran during the appeal period.

GAF scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lower GAF score represent a greater degree of psychological, social, and occupational functioning.

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.
However, while an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned is probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126; VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.

The Veteran was afforded a VA mental disorders examination in September 2009.  He said he lived with his parents and had no friends in the area.  He reported insomnia from antidepressant medications and limited motivation, low mood, apathy and low self-worth of mild severity on a daily basis since 2007.  On mental status examination, he was clean, neatly groomed, cooperative, intact to person, time and place, speech was spontaneous and he had a logical, linear and goal directed thought process.  He reported that sleep impairment interfered with daily activity, stating that he sometimes slept 14 hours per day.  He denied hallucinations, suicidal ideation, homicidal ideation, and episodes of violence.  His memory was fully intact.  The clinician diagnosed him on Axis I has having major depressive disorder (in partial remission).  However, she opined that the severity and frequency of the Veteran's symptoms did not currently meet the full criteria for a major depressive episode.  She assigned a GAF score of 70, indicating mild symptoms.  The examiner opined that there was no total occupational and social impairment,  no reduced reliability and productivity, and no occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to satisfactory functioning (routine behavior, self-care, and normal conversation) as a result of mental disorder signs and symptoms.  She further opined that there was no objective evidence of functional impairment occupationally, socially or in his activities of daily living based on major depressive disorder alone, adding that the Veteran, by his own admission, said that there was no point in working "as you have to work [until] August to pay taxes and the National Debt."  The examiner concluded that, while this may highlight his low motivation, it was not a sign of functional impairment.

VAMC outpatient treatment reports show that during a primary care visit in February 2011, the Veteran had no symptoms of depression and reported that he had stopped his antidepressant medication in December 2009.  During a February 2012 primary care evaluation, he denied anxiety, depression and memory loss.  He refused to see a psychiatrist, stating that he did not like taking medications and did not have suicidal ideation at the moment.  

The Veteran's record also includes two letters from a private, treating psychiatrist, Dr. J.B.A.  In a December 2013 letter, she began by stating that she had been hired to provide an opinion on the severity of the Veteran's depressive disorder.  She added, however, that she had reviewed none of the Veteran's service or post-service treatment records.  She said that his current symptoms of depression included dysphoric moods, psychomotor retardation, fatigue, loss of energy, loss of pleasure,  social withdrawal and variable concentration.   She said his current symptoms of anxiety included worry, hypervigilance and fearfulness.  He reported feeling agitated most of the time and very angry at himself.  He also reported having occasional panic symptoms with no clear trigger.  He denied sleep impairment, hallucinations, delusions and had no signs of psychosis.  On mental status examination, he was cooperative, neatly dressed and groomed, his manner was appropriate, speech fluent, he had expressive and receptive language skills that were very well developed, and goal-directed thought processes without evidence of delusions, hallucinations, or paranoia.  He was well-oriented to person, place and time.  His affect was mildly dysmorphic and tense with occasional irritability.  Attention and concentration were impaired, but cognitive and memory skills were intact.  The Veteran said he suffered intermittent thoughts of death (suicidal ideation) but denied any current plan and strongly denied intent.  The examiner diagnosed him on Axis I with major depressive disorder, recurrent, and anxiety disorder not otherwise specified (NOS).  She assigned a GAF score of 50-55, suggestive of moderate symptoms.  

In a second letter dated in September 2015, Dr. J.B.A. wrote that the Veteran had commenced weekly psychotherapy with her in June 2015 and had attended 14 sessions with her; however, she failed to provide any treatment records, even after a request from VA.  She said that his current symptoms included depressed mood, anxiety, infrequent panic attacks, sleep impairment, impaired concentration, disturbances of motivation and mood, difficulty in establishing and maintaining effective social relationships, difficulty adapting to stressful circumstances, impaired impulse control and intermittent neglect of personal care/activities of daily living.  On mental status examination, he had a casual dress and appearance, was anxious, had a dysphoric mood with congruent affect, thoughts were goal-directed, there was no evidence of hallucinations or delusions or paranoia, his immediate and recent memory was good, but concentration was impaired.  He reported sleep and appetite disturbances, as well as passive suicidal ideation/ thoughts of death, but denied any plan or intent.  He said he felt very lonely and struggled with impulsive self-injurious behavior (the examiner noted that he had a bruise where he claimed to have punched himself in the face).  Dr. J.B.A. concluded that the Veteran had severe emotional distress and intermittently severe functional impairment due to his depression and anxiety.  She also said that he had suspiciousness and difficulty trusting medical providers.  She opined that he suffered significant occupational and social impairment with reduced reliability and productivity, and deficiencies in his mood and interpersonal relationships that were directly attributable to his major depressive disorder and anxiety disorder.

In December 2016, the Veteran was afforded a second VA mental disorders examination, where he reported experiencing frequent anger/irritability, difficulty sleeping when he had something to do the next day, frequent depression that effected his motivation to engage in activities, significant difficulty concentrating, withdrawing from others and sleeping or "get[ing] drunk."  In this respect, he said he had an alcoholic roommate and socialized with friends who were also alcoholics.  He also said that he could no longer work as a delivery driver because his job was too stressful because he had to sit in traffic.  During the mental status examination, his affect was irritable and guarded and his thought processes appeared normal and organized.  However, the examiner said that he did not cooperate with her, as his report of symptoms appeared to be exaggerated.  The examiner diagnosed him as having only one mental disorder - alcohol and cocaine use disorder.  She noted that during an October 2016 VA outpatient primary care visit, a screening for depression had been negative.  She further noted that he refused to take  psychotropic medications, as he felt they were ineffective.

The VA examiner opined that, because it appeared that the Veteran's reported symptoms were exaggerated, the results of the examination were unreliable.  She noted that he had denied experiencing any depression on a recent VA screening, and recent VA treatment records also made no mention of any symptoms.  She further said that information available indicated that he was an actor and had made a number of movies in recent years, despite his claims of being unable to work, and in contrast to the information he provided during this examination.  In addition, she stated that the Veteran had reported significant alcohol and cocaine abuse and said that continued use, intoxication and withdrawal from substances of abuse are well-known to result in multiple and varied manifestations of mood and sleep disturbance.  The VA examiner thus concluded that it would be speculative to offer an accurate diagnosis or level of social or occupational impairment (a GAF score). 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The Board must also make judgments as to the credibility of testimony, as well as of various medical opinions.  In determining whether evidence submitted by a claimant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Having reviewed the complete evidence of record, and applying the pertinent legal criteria to the facts of this case, the Board finds that the most probative evidence is against the Veteran's claim of entitlement to a disability rating in excess of 10 percent for major depressive disorder under DC 9434. As discussed above, when there is a question as to which of two ratings shall be applied, the higher rating will be assigned only if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  During the entirety of the period on appeal, there was no probative medical or lay evidence suggesting the Veteran had a diminution of social and occupational functioning and intermittent periods of inability to perform occupational tasks solely as a result of his service-connected major depressive disorder.  As discussed above, although the Veteran was service-connected for major depressive disorder based on the September 2009 VA examination findings, that examiner opined that the severity and frequency of the Veteran's symptoms did not meet the full criteria for a major depressive episode, as there was no total occupational and social impairment, no reduced reliability and productivity, and no occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to satisfactory functioning (routine behavior, self-care, and normal conversation) as a result of mental disorder signs and symptoms.

Subsequent VA treatment records further demonstrate that the severity of the Veteran's disability did not increase at any time during the period on appeal.  As noted, during a VA primary care evaluation in February 2011, he demonstrated no symptoms of depression and reported that he had stopped taking his antidepressant medication in December 2009.  During a February 2012 VA primary care evaluation, he denied anxiety, depression and memory loss, and refused to see a psychiatrist because he did not like taking medications and said he did not have suicidal ideation at the time.  After reviewing the complete evidence of record, including the Veteran's prior treatment reports and his 2009 VA examination, the December 2016 VA examiner opined that his report of symptoms appeared to be exaggerated and found no evidence that he was suffering from depression or had major depressive disorder.  Rather, she opined that the only mental disorder the Veteran had was alcohol and cocaine use disorder.  As noted above, the law prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Here, a competent VA examiner concluded that the Veteran's social and occupational problems resulted from his alcohol and cocaine abuse.

In addition to the VA examinations and outpatient treatment reports, the Board has also considered the 2013 and 2015 letters written by the Veteran's private psychiatrist, Dr. J.B.A.  In this regard, the Board notes that, while professional medical opinions must be considered and the Board may not disregard a favorable medical opinion based solely on the rationale that it was based on a history given by the claimant (Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Board is not bound to accept the opinions of physicians whose diagnoses or opinions are based on a medical history provided by a veteran or claimant.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (the mere transcription of a claimant's statements regarding medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  Here, in her first letter, Dr. J.B.A. said that she had not review the Veteran's medical treatment records, which demonstrated clear inconsistencies between what he reported to his VA clinicians and what he told Dr. J.B.A.  Further, although she said in her 2015 letter that she had had 14 therapy sessions with the Veteran, she did not provide any treatment records to substantiate the statements in her letter, which in part, simply recited the criteria necessary for a 50 percent disability rating under DC 9434.  As such, the Board finds her opinion to be of little probative value.  

Finally, the Board has also considered the decision in Buchanan v. Nicholson, 
451 F. 3d 1331, supra.  However, the Board finds the current case to be clearly distinguishable.  In discounting the Veteran's recent assertions of an increase in the severity of his service-connected major depressive disorder, the Board is not only relying on a lack of treatment reports showing reports and clinical findings of increased symptomatology, but has also noted that his personal statements regarding the severity of his symptoms have continuously been found to be factually inconsistent.  As such, the Board does not find these statements to be probative.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's disorder.  See Butts v. Brown, supra.  However, not only has the Veteran not been service-connected for any other mental disorder, but also providing a higher disability rating under another mental disorder under the Ratings Schedule would constitute pyramiding (the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.).  As such, a higher disability rating under another diagnostic code is not for application.

Extraschedular Consideration

The Board has also considered whether referral for consideration of an "extraschedular evaluation" is warranted for either the Veteran's service-connected fibromyalgia with IBS or major depressive disorder, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding either of the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's subjective complaints regarding each disorder are contemplated in the assigned schedular ratings.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he does not have any symptoms from either his service-connected fibromyalgia with IBS, or major depressive disorder that are unusual or different from those contemplated by the schedular criteria.
Finally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a disability evaluation in excess of 20 percent for fibromyalgia with IBS is denied.

Entitlement to a disability evaluation in excess of 10 percent for major depressive disorder is denied.


REMAND

The Veteran has claimed that he is unable to work as a result of his fibromyalgia with IBS and major depressive disorder.  However, although the Veteran's claim was denied in a February 2017 rating decision, based primarily on the AOJ's review of the December 2016 and January 2017 VA examinations, it appears that the Veteran was never afforded a VA examination to determine the functional impact that all of his service-connected disabilities have on his employability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any VA and private treatment records pertaining to treatment for the Veteran's cluster headaches, as well as for all other service-connected disabilities since January 2017, and associate such with the claims file.  Any negative reply must also be included in the claims folder.

2.  Following completion of the above, the AOJ should provide the claims file to an appropriate medical professional to determine the functional impact that his service-connected disabilities have on his employment.  The examiner should review the claims file and discuss the functional limitations associated with, and expected effect on employment resulting from, the Veteran's service-connected cluster headaches, fibromyalgia with IBS, major depressive disorder, bilateral varicoceles/epididymitis, status post highligation left spermatic vein, perifolliculitis due to fungal infection and asthma.  The examiner should take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by non-service connected disabilities.  If applicable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging in with his current service-connected disabilities, given his current skill set and educational background.  The examination report must include a complete rationale for all opinions and conclusions expressed.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with an a Supplemental Statement of the Case .  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


